Citation Nr: 1714588	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected back disability, and to include as secondary to service-connected radiculopathy of the bilateral lower extremities.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1991, and from January 1997 to April 1997.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran was scheduled to appear before a member of the Board at the Albuquerque RO in November 2011, but the Veteran did not report for this hearing.  Of record is a request from the Veteran asking that he be scheduled for another Travel Board hearing during the week of July 16-20, 2012.  VA complied with that request, and the claims file contains letters sent to the Veteran's address of record in June and July 2012, noting the date, place, and time of the hearing.  The Veteran did not report for the July 2012 hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).  

This matter was remanded by the Board in October 2013 and June 2016 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2013 remand order, the Board instructed the AOJ to obtain a VA medical opinion from a physician to determine the nature and etiology of the Veteran's bilateral knee disability.  The physician was to review the entire claims file, and the Board invited the physician's attention to specific records associated with the Veteran's Social Security Administration (SSA) records.  The Board cited pertinent records from Dr. V. dated October 2007 to September 2008 including an October 2007 x-ray report noting degenerative changes in the Veteran's right knee.  
In a January 2014 opinion, a VA examiner opined that it is not at least as likely as not the Veteran's bilateral knee disability is caused or aggravated by his service-connected back and/or service-connected radiculopathy of the lower extremities.  The examiner stated, "Back problems do not generally cause problems for joints below the injury."  

In the June 2016 remand order, the Board found the January 2014 VA examiner's opinion is inadequate upon which to base a decision.  The Board noted that the examiner discussed only the diagnoses of meniscus tears bilaterally, and did not discuss the degenerative changes in the Veteran's right knee as noted upon x-ray and MRI reports.  The Board also noted that the examiner did not discuss any effects of the Veteran's service-connected disabilities on his gait and/or body mechanics, as noted in the private treatment records and the Veteran's statements, or what effects the altered gait or body mechanics may have on his knees.  

In pertinent part, the Board instructed the AOJ to afford the Veteran another VA examination to determine the nature and etiology of all current right and left knee disabilities after obtaining outstanding records with the Veteran's assistance.  The Board instructed the AOJ to undertake appropriate efforts to obtain the Veteran's full worker's compensation records related to a back injury during his job with the United States Postal Service, to include a May 2007 functional capacity assessment.  

After reviewing the evidence currently of record, the Board finds that another remand is warranted.  The Board finds that while the AOJ found that the Veteran failed to report for a VA examination in October 2016, a remand is necessary to obtain an opinion on the matter.  

Furthermore, relevant paperwork regarding the development of the Veteran's claim was sent to the Veteran's prior address in June 2016 and was returned as undeliverable.  The Veteran provided VA with confirmation of an updated address and phone number in an email dated August 17, 2016.  A VA memorandum dated August 12, 2016 indicates that the June 2016 remand order and release forms for the Veteran's records were sent to the updated address in June 2016.  However, returned mail from June 2016 shows they were sent to the older address and not forwarded.  

The AOJ sent a follow-up letter dated August 19, 2016 to the Veteran's current address.  In the letter, the AOJ requested that the Veteran provide it with signed consent forms for the release of any pertinent records including records regarding his worker's compensation claim.  However, in contrast to the June 2016 mailings to the prior address, the August 2016 mailings did not include the June 2016 remand order or a release form for pertinent records from the Department of Labor.  On remand, the Veteran should be afforded another opportunity to submit the requested evidence.  

The Veteran contends he is unable to obtain or maintain substantially gainful employment due to his service-connected back disability, service-connected radiculopathy of the bilateral lower extremities, and due to his knee disabilities.  See, e.g., March 2010 Veteran statement.  The Board notes that the issue of entitlement to TDIU is "inextricably intertwined" with the issue of service connection for a bilateral knee disability.  Therefore, these issues must be remanded to the RO in accordance with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran with a copy of the June 2016 remand order and afford the Veteran another opportunity to identify all private or VA treatment related to his back, radiculopathy of the lower extremities, and bilateral knees.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include full worker's compensation records regarding his claim for a back injury sustained in February 2006 while an employee of the United States Postal Service, to include a May 1, 2007 functional capacity assessment report; from the Veteran's primary care physician in May 2007 after he states he injured his right knee; from any orthopedic physician(s) at ABQ Health Partners; from West Mesa Physical Therapy; and regarding any spinal fusion surgery.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum to the January 2014 VA examination from an appropriate examiner to determine the nature and etiology of his current left and right knee disabilities.  The Veteran should be scheduled for another examination only if determined necessary.

The evidentiary record, to include copies of this remand order and the June 2016 remand order, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left and right knee disabilities which are currently manifested, or which have been manifested at any time since September 2008. 

b) The examiner should specifically address the diagnoses of degenerative changes and meniscal tears.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left or right knee disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left or right knee disability was caused by his service-connected back disability and/or his service-connected radiculopathy of the bilateral lower extremities, alone or in combination?

For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left or right knee disability is aggravated by his service-connected back disability and/or his service-connected radiculopathy of the bilateral lower extremities, alone or in combination?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner should specifically address the Veteran's contention that he injured his right knee during a May 2007 functional capacity assessment performed in relation to his worker's compensation claim for his back, and that his left knee then became injured from him placing all of his body weight on the left side.

The examiner should also specifically address the notations in the medical evidence of record that the Veteran walked with an antalgic gait, used a cane to ambulate, and that his knee pain may be related to his altered body mechanics due to the back and radiculopathy pain.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  

3. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

